                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

BL VENTURES d/b/a BL VENTURES, LLC,                   )
et al.,                                               )
                                                      )
               Plaintiffs,                            )
                                                      )
v.                                                    )       No. 3:20-CV-139-DCP
                                                      )
APEX MEDICAL, d/b/a TN PREMIER CARE,                  )
et al.,                                               )
                                                      )
               Defendants.                            )

                                              ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73 of the Federal

Rules of Civil Procedure, and the consent of the parties, for all further proceedings, including entry

of judgment [Doc. 21].

       Now before the Court Plaintiffs’ Motion for Expedited Briefing of Plaintiffs’ Motion to

Extend Certain Pretrial Deadlines in the Scheduling Order [Doc. 32]. Specifically, Plaintiffs filed

a Motion to Amend Scheduling Order and Extending Certain Pre-trial Litigation Deadlines and

Incorporated Memorandum and Law (“Motion to Amend Scheduling Order”) on March 4, 2021.

The instant Motion requests expedited briefing on the Motion to Amend Scheduling Order because

under the default briefing schedule in Local Rule 7.1, by the time Motion to Amend Scheduling

Order is fully briefed, Plaintiffs will already have needed to dedicate significant resources to their

expert disclosures, which are currently due on April 5, 2021.

       Given that the deadlines are quickly approaching, the Court GRANTS Plaintiffs’ Motion

for Expedited Briefing of Plaintiffs’ Motion to Extend Certain Pretrial Deadlines in the Scheduling

Order [Doc. 32]. Defendants SHALL respond to the Motion to Amend Scheduling Order on or




Case 3:20-cv-00139-DCP Document 33 Filed 03/08/21 Page 1 of 2 PageID #: 563
before March 11, 2021, and Plaintiffs SHALL file their reply on or before March 16, 2021. In

their filings, the parties SHALL also address whether the extensions will jeopardize the current

trial date, which is currently scheduled for October 19, 2021. 1

       IT IS SO ORDERED.

                                                      ENTER:

                                                      _______________________________
                                                      Debra C. Poplin
                                                      United States Magistrate Judge




       1
         For instance, Plaintiffs’ Motion to Amend Scheduling Order requests an extension of the
dispositive motion deadline and the deadline to file Daubert motions. Pursuant to the Local Rules,
the requested extensions would result in dispositive motions becoming ripe on August 18, 2021,
and Daubert motions becoming ripe on September 10, 2021. See E.D. Tenn. L.R. 7.1(a). The
Court notes that the pretrial conference in the instant case is set for October 12, 2021.


Case 3:20-cv-00139-DCP Document 33 Filed 03/08/21 Page 2 of 2 PageID #: 564
